Citation Nr: 1102569	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  98-03 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for service connection for headaches.  The Veteran testified 
before the Board in January 2001 and April 2008.  

In an August 2008 decision, the Board denied service connection 
for headaches.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant to 
a Joint Motion for Partial Remand, a September 2009 Order of the 
Court remanded the claim for readjudication in accordance with 
the Joint Motion for Partial Remand.  

Additionally, the Board acknowledges that in the aforementioned 
Joint Motion for Partial Remand, it was pointed out that in the 
August 2008 Board decision, the "Board noted that the claim of 
entitlement to secondary service connection for depression was 
'addressed in the REMAND portion of the decision below and [is] 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC'" but that no action had been discussed in the 
remand section regarding this issue.  However, the Joint Motion 
for Partial Remand also stated that the parties moved to dismiss 
the issue of entitlement to service connection for an acquired 
psychiatric disorder.  The Board finds that the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected bilateral 
shoulder disabilities, is not currently on appeal.  The issue of 
whether new and material evidence had been submitted to reopen a 
claim for service connection for depression, to include as 
secondary to service-connected bilateral shoulder disabilities, 
was denied in a June 2006 RO rating decision, and the Veteran did 
not file a timely appeal to this issue.  As for the issue of 
direct service connection for an acquired psychiatric disorder, 
to include schizophrenia and delusional disorder, the Board 
denied this issue in an August 2008 decision, and pursuant to a 
Joint Motion for Partial Remand, a September 2009 Order of the 
Court dismissed the appeal as to this issue.  Therefore, for the 
reasons outlined above, the Board finds that the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, on both a direct and secondary basis, is not on appeal 
before the Board at this time.    


FINDING OF FACT

The evidence shows it is at least as likely as not that the 
Veteran has residual headaches from a head injury that was 
incurred during his period of active service.  


CONCLUSION OF LAW

The Veteran's current headaches were incurred in his active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA or 
other law would not result in a more favorable outcome or be of 
assistance to this inquiry. 

In the decision below, the Board grants the claim of service 
connection for headaches.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 


Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disability which is proximately due to or the result of a disease 
or injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  The Veteran's 
headaches, however, are not diseases subject to presumptive 
service connection.       

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.30(d).  

The Veteran alleges that he injured his head in a car accident 
during service and that he has suffered from headaches ever 
since.  

Service treatment records are negative for any complaints or 
treatment for headaches.  In an April 1974 Medical Board 
proceeding, the Veteran was found to be unfit for further 
military service due to bilateral shoulder dislocation, 
post-operative repairs.  The medical report noted that the 
Veteran had a history of right shoulder dislocations but that he 
had only started experiencing left shoulder dislocations after a 
January 1974 jeep accident.  

The first objective post-service evidence of headaches is a May 
18, 1993, VA medical report where the Veteran complained of 
experiencing a combination of fainting spells and severe 
headaches that had about two months onset.  He was diagnosed with 
cephalgia and history of near syncope.  In a May 19, 1993, VA 
medical report, the Veteran reported suffering from headaches 
when he felt too hot.  He was diagnosed with schizophrenia and 
delusional disorder.  

Post-service VA and private medical records dated from March 1997 
to September 2007 show that the Veteran received periodic 
treatment for constant, recurrent headaches.  A March 1997 
private medical report indicates that the Veteran was treated for 
shoulder disabilities but notes that he had a head injury in his 
past medical history.  

On VA examination in April 1997, the Veteran reported being in a 
vehicle accident in 1974 when his jeep turned over.  He 
maintained that he jumped out to avoid being hit by the jeep and 
landed on his left shoulder.  The Veteran complained of left-
sided head pain and left facial pain since 1990 and stated that 
he was now essentially free of this pain.  In a November 1997 
private medical report, the Veteran reported left-sided headaches 
with neck and shoulder pain bilaterally.  The physician diagnosed 
him with cervicocranial syndrome.  

In his April 2007 notice of disagreement, the Veteran asserted 
that he had injured his head in a car accident during service and 
that he had suffered from headaches ever since.  He reported that 
he had been taking medication for the past 25 to 30 years for his 
headaches.  

At an April 2008 travel board hearing before the Board, the 
Veteran testified that he had been involved in a jeep accident in 
service for which he had to be hospitalized.  He reported that 
the jeep accident was what had "messed up his head."     

The medical evidence of record did not reveal any complaints or 
treatment for headaches during the Veteran's period of service.  
However, the Veteran testified that his headaches had started 
after he had experienced an in-service jeep accident where he 
injured his head.  He maintained that he had jumped out of the 
jeep in order to avoid being hit by it when it had turned over 
and that as a result, he had landed on his left shoulder.  He 
asserted that he had experienced persistent headaches since his 
in-service head injury and that he had taken medication for his 
headaches for the past 25 to 30 years for his disability.  

The Board finds that there is no affirmative evidence against the 
Veteran's assertion that he had experienced headaches since an 
in-service head injury.  The Veteran's service treatment records 
confirm that he had been involved in a jeep accident in January 
1974.  The Board finds that given the circumstances of the car 
accident where the Veteran jumped out of his vehicle and landed 
on his left shoulder, it is plausible that the Veteran also 
injured his head in the January 1974 jeep accident.  The 
Veteran's service treatment records indicate that he received 
treatment for left shoulder dislocations after his car accident 
but do not show that he was treated for headaches after his car 
accident.  The lack of treatment for headaches after the car 
accident, however, does not necessarily signify that the Veteran 
did not injure his head in the January 1974 car accident.  It 
merely demonstrates that the Veteran required treatment for more 
severe and pressing injuries to his left shoulder for which he 
was eventually discharged from service.  Therefore, this evidence 
does not dispute the Veteran's assertion that he had incurred a 
head injury during his January 1974 jeep accident.    

Regarding the May 1993 VA medical reports where the Veteran had 
complained of suffering from fainting spells and severe headaches 
of about only two months onset, the Board notes that the Veteran 
was diagnosed with cephalgia and history of near syncope as well 
as schizophrenia and delusional disorder.  The Board also 
observes that the Veteran experienced these particular headaches 
only in combination with fainting spells or being overheated.  
The Board thus finds that the Veteran's reported headaches at 
this time were part of symptoms he had been experiencing for two 
months due to a combination of headaches, schizophrenia, and 
delusional disorder.  Because these headaches were part of a 
disease process associated with schizophrenia and delusional 
disorder, their duration of two months does not contradict the 
Veteran's assertion of having continuously suffered from a 
distinct headache disability since his January 1974 head injury.  

The Board also notes that the Veteran had filed a claim for 
service connection for cervicocranial syndrome, which the RO 
denied in December 1999, February 2002, and June 2006.  At an 
April 1997 VA examination, the Veteran reported having left-sided 
head pain and left facial pain since 1990 and stated that he was 
essentially free of pain at the time.  In a November 1997 private 
medical report, the Veteran complained of left-sided headaches 
with bilateral neck and shoulder pain and was diagnosed with 
cervicocranial syndrome.  The Veteran reported at his April 1997 
VA examination that he had suffered from left-sided head pain and 
left facial pain since only 1990, but it is unclear whether the 
Veteran's reported symptoms were part of his cervicocranial 
syndrome or his claimed headache disability.  Thus, because it is 
unclear whether the left-sided head pain and left facial pain 
were symptoms of the Veteran's cervicocranial syndrome, their 
onset of 16 years after service does not dispute the Veteran's 
assertion of having continuously suffered from a headache 
disability since his January 1974 head injury.  
  
Therefore, the Board does not find that the Veteran's lay 
statements lack credibility merely because they are unaccompanied 
by contemporaneous medical evidence.  See Davidson v. Shinseki, 
2009 WL 2914339 (Fed. Cir.), quoting Buchanon, 451 F.3d at 1337 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").  Since the Veteran is indeed competent to 
testify as to the observable aspects of headaches, as it is a 
diagnosis based on purely subjective complaints, the Board may 
accept his statements in this regard.  Indeed, in Barr v. 
Nicholson, 21 Vet. App. 303, 305 (2007), the Court held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Id.  The Board finds the Veteran's statements and 
testimony concerning the presence and date of onset of his 
headaches to be credible, thereby providing highly probative 
evidence in support of his claim.      

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that service connection for headaches is warranted.  The 
competent evidence of record shows that the Veteran's headaches 
had their onset during his period of active service.  Therefore, 
the Board concludes that the headaches were incurred in service.  
Accordingly, the Board finds that the evidence shows that it is 
at least as likely as not that headaches were incurred in service 
and the Veteran's claim for service connection for headaches is 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).






(CONTINUED ON NEXT PAGE)









ORDER

Service connection for headaches is granted.  




			
     JOAQUIN AGUAYO-PERELES	K. OSBORNE
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



	                         
__________________________________________
	                                             MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


